On Second Motion for Rehearing.
The cross-appellants state that we were in error in holding that they failed to comply with paragraph 6 of Rule 15. That while they did not quote the evidence or refer to the transcript in support of the findings, they did by reference to their original brief.
This we find to be correct; and in view of which we have again reviewed the case and conclude the cross-appeal is without merit.
The second motion for rehearing is overruled.
It is so ordered.
BICKLEY, C.J., and ZINN, SADLER, and MABRY, JJ., concur. *Page 495